856 F.2d 196
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Elbert L. HATCHETT, Defendant-Appellant.
No. 88-1529.
United States Court of Appeals,Sixth Circuit.
Aug. 15, 1988.

1
Before KENNEDY and WELLFORD, Circuit Judges, and HERMAN J. WEBER, District Judge*.

ORDER

2
Defendant appeals from the district court's order which denied his motion to disqualify Judge Gilmore in this civil tax action.  An order refusing to disqualify a judge is not appealable.   City of Cleveland v. Krupansky, 619 F.2d 576 (6th Cir.), cert. denied, 449 U.S. 834 (1980).  Likewise, such an order is not reviewable by way of mandamus.   In re City of Detroit, 828 F.2d 1160 (6th Cir.1987).  Accordingly, the appeal in Case No. 88-1529 is dismissed for lack of jurisdiction.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation